Citation Nr: 1717104	
Decision Date: 05/18/17    Archive Date: 06/05/17

DOCKET NO.  09-30 970	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to totally disability rating based on individual unemployability due to service connected disability.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Esq.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Robert Batten, Associate Counsel

INTRODUCTION

The Veteran had active duty service from May 1953 to April 1955.

This appeal comes before the Board of Veterans' Appeals (Board) from a December 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts. 

The Veteran testified at a hearing at the RO in April 2011 before a Veterans Law Judge who is no longer employed by the Board. As a result the Veteran was given another option for a Board hearing. The Veteran requested, and was afforded a videoconference hearing before a Veterans Law Judge who is no longer employed with the Board. The transcripts of the hearing have been associated with the record. The Board notes that the Veteran was not offered an opportunity for another hearing; but in light of the favorable disposition, deciding the appeal at this time is not prejudicial to the Veteran.

In a February 2016 decision, the Board denied entitlement to a total disability evaluation based on individual unemployability due to service connected disorders. The Veteran appealed to the United States Court of Appeals for Veterans Claims. In December 2016, the Court granted a Joint Motion for Partial Remand, vacated the February 2016 Board decision denying individual unemployability, and remanded the matter for readjudication consistent with the motion. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran is precluded from substantially gainful employment that is consistent with his education and occupational experience, as a result of his service-connected disabilities.

CONCLUSION OF LAW

The criteria for entitlement to a total disability evaluation based on individual unemployability due to service connected disorders have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.15, 4.16, 4.18, 4.19 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

In light of the favorable disposition for service connection, the Board finds that a discussion as to whether VA's duties to notify and assist the Veteran have been satisfied is unnecessary, and deciding the appeal at this time is not prejudicial to the Veteran.

II. Individual unemployability

A total disability evaluation based on individual unemployability due to service connected disorders may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more. 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16(a). 

One two or more disabilities will be considered one disability if the disability results from a common etiology or single accident. 4.16(a). In determining whether the veteran is entitled to a total disability evaluation based on individual unemployability due to service connected disorders, neither nonservice-connected disabilities nor advancing age may be considered. 38 C.F.R. § 4.19.

The Veteran's service-connected disabilities are bilateral hearing loss, evaluated at 50 percent from March 2003, 70 percent from April 2011, and 60 percent from June 2011 and tinnitus, evaluated at 10 percent from March 2003. The Veteran's combined evaluation was 60 percent from March 2003, 70 percent from April 2011, and 60 percent from June 2011.

The Board finds that for the purposes of determining entitlement to a total disability evaluation based on individual unemployability due to service connected disorders that the Veteran's hearing loss and tinnitus are considered one disability because both disabilities derive from the same noise exposure while serving on active duty. Therefore, the basic schedular requirements for consideration of a total disability evaluation based on individual unemployability due to service connected disorders have been met throughout the appeal period, which began on July 17, 2008, when the Veteran submitted a claim for individual unemployability benefits. 38 C.F.R. § 4.16 (a). 

The Board further finds that the evidence shows that it is in equipoise that the Veteran's service-connected disabilities prevent him from securing or following a substantially gainful occupation, and have done so throughout the appeal period.

The Veteran has a high school education. Following high school, the Veteran enlisted and served in the military police. Following service the Veteran worked as a well drill operator for 43 years. The Veteran briefly retired after which he worked delivering cars, at an auto parts store, and attempted to work in an office setting.  

The Veteran testified in the April 2011 Board hearing that he was unable to carry on simple conversations over the telephone, due to his hearing loss. In April 2014, the Veteran testified that he tried working after his 1996 retirement but was unable to secure a lasting job because of his hearing loss.

In an April 2017 affidavit, the Veteran stated that he stopped work in 1996 due to non-service connected disabilities. The Veteran stated that he reentered the work force shortly thereafter with his son's business. The Veteran stated that he was unable to perform the duties at that company because of his hearing loss. The Veteran stated that after leaving his son's company he attempted to work in two different office jobs, but was unable to secure the employment because of the communication problems that his hearing loss caused him. The Veteran stated that he was able to secure two jobs one with a car transporter and auto parts store. However, he stated that he lost those two jobs because he was unable to communicate over the phone or receive instructions.   

An April 2015 VA clinical record reveals the Veteran asked his primary care provider if he would write a letter stating the Veteran was unemployable due to hearing loss. The primary care provider said he would not write such a letter. 

A May 2015 VA clinical record reveals the Veteran reported constant tinnitus and that he reported difficulty hearing on the telephone and at work. The Veteran informed the clinician that he had to leave his job due to his inability to hear well on the telephone. The same month, a physician wrote that the Veteran was unemployable for any type of job which requires talking on the phone. In another VA clinical record dated the same month, a VA physician wrote that the Veteran had significant hearing loss and had extreme difficulty carrying on a conversation over the telephone. This evidence does not indicate that the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities. It demonstrates that he is unable to be employed in a job which requires the use of a telephone.

In a September 2008 VA audiological examination, the Veteran complained of difficulty hearing. He had the greatest difficulty hearing conversation, especially when he is unable to see the speakers. He had extreme difficulty using the telephone. The examiner opined that the Veteran's hearing difficulty would impact employment where the claimant had to conduct business on the telephone and depend on his hearing to interact with people especially under adverse listening situations (background noise). The examiner opined the Veteran was unable to work in the field due to various health problems but he was able to work in an office.

In a May 2012 VA examination, the Veteran reported difficulty hearing in all situations and difficulty understanding speech information. The Veteran informed the examiner that he was unable to take current jobs due to an inability to carry on conversations with customers on the telephone. The Veteran's intermittent tinnitus did not affect his ability to work. The examiner opined that, based on the degree and configuration of the Veteran's hearing loss, it was likely that he would have difficulty with communication that is not performed face to face, such as on the telephone. He would also likely have difficulty communicating in a situation with background noise. It was noted that the Veteran communicated fairly well in a face to face setting without any assistive devices. The examiner opined that the Veteran's hearing loss and tinnitus alone would not prevent the appellant from obtaining and sustaining any substantial gainful employment.

At a May 2015 VA examination, the examiner reported the Veteran had a significant hearing impairment combined with poor word understanding. Even with reasonable accommodation (hearing aids/assistive listening devices), he would have difficulty understanding in background noise or when not afforded visual cues (lip movement, body language, gestures). He may have difficulty in meetings and jobs requiring phone use. It was opined, however, that the hearing loss and tinnitus alone should not preclude him from obtaining and maintaining gainful employment.

In February 2017, the Veteran underwent an employability evaluation by a vocational disability expert. The expert opined it is more likely than not the Veteran has been unable to secure and follow substantially gainful employment since 1996 due to his bilateral hearing loss and tinnitus. The expert reasoned that the Veteran had great difficulty hearing background noises and that if he were to work in his past occupation he would be exposed to moving parts and machinery, risking injury. The expert further stated that his attempts at working in an office setting demonstrate that his hearing loss causes him to make numerous errors. The expert further opined that his work history did not provide transferable skills required of an office environment position.  

The vocational expert also addressed the veracity of the VA medical examiners opinions that hearing loss and tinnitus alone did not prevent the Veteran from obtaining and sustaining employment. Stating that medical professions are qualified to define the physical or emotional limitations extending from a condition, but have no expertise in translating this information into opinions on whether or not this degree of restriction, limitation, or both prevents one from working. 

The Board has no reason to doubt the Veteran's credibility with respect to his reported employment history as recited in his VA examinations, treatment reports, statements, and testimony. 

The Board finds that the probative value of the VA examinations is equal to that of the February 2017 vocational evaluation. The VA examiners' opinions are well-reasoned and detailed. The vocational evaluation, however, also thoroughly reviewed the Veteran's medical and employment history and explained why the service connected hearing loss and tinnitus disabilities precluded the claimant from sedentary and manual labor.

The law provides that where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue. Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).  The Board finds that in this case the Veteran must prevail.

In reaching this decision, the Board points out that the ultimate issue of whether individual unemployability benefits due to service connected disorders should be awarded is not a medical issue, but rather is a determination for the adjudicator.  Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013). As a result of the foregoing evidence, the Board finds that the Veteran is entitled to a total disability evaluation based on individual unemployability due to service connected disorders.


ORDER

Entitlement to a total disability evaluation based on individual unemployability due to service connected disorders is granted. 



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


